Title: To George Washington from Tobias Lear, 5 December 1794
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          George Town [D.C.] December 5th 1794
        
        In the enclosed letter to Mr Dandridge I have transmitted the Treasurers Rect for the second payment with Interest, on your lots in Square N. 667—Amounting to $405 25/100 which you had the goodness to put into my hands for that purpose.
        When I had the pleasure to see you in Philadelphia, I expressed a wish to have an inspection of some papers relative to the Potomac Company’s affairs, which I knew were in your possession. They were not in Philadelphia; and upon recollection, I think they are at Mount Vernon, filed by themselves and noted as papers relative to the Potomac Company. If I could, with propriety, be indulged with a sight of some of them, I should be glad; for I cannot find any repository of the laws which have passed respecting that business, and some other things which I should wish to see. Should you deem it not improper to let me have those papers for a short time, and the way in which I could get at them be pointed out, I shall feel grateful therefor: But if you conceive that there is the smallest inconvenience or impropriety in granting this indulgence, I hope and beg that you will readily say so to me.
        We have had a meeting of the Directors of the Potomac Company since my return to this place, and it was thought best to discharge the greater part of the yearly hands whose time will expire at Christmas, as there cannot be employment for them in the winter; reserving about 30 of the best for whom work may be found—and in the mean time to take measures for going on with spirit at the Great falls early in the spring. It is suggested that the work to be done there can be executed with more dispatch & certainty by contract than by the Company’s people. I beleive this myself, if a responsible and able man will undertake it, first having the whole laid out & directed by an able Engineer; and without the opinion of such an one, formed from an accurate & attentive survey of the place, I shall for my part

object to any thing being undertaken there. Mr Weston and the Directors of the Schuylkill Canal Company have been written to some time since requesting the attendance of that Gentleman to inspect the great falls; but I am apprehensive that he cannot be spared at the season when it might be proper to take a survey of the spot. If it should come in your way to say anything on this subject expressive of a wish that Mr Weston might come down here for a short time, in a proper season, it would have more weight than anything else. Colo. Fitzgerald mentioned to the Directors a person whom Major Claybourne told him he had brot with him from England, who was considered as one of the first men in that Country in directing the digging Canals making locks &c.—and that this person would readily engage in the service of the Potomac Company; but I confess I should require good evidences of a man’s abilities in that way before he was engaged in so important a point of the business as the great falls, and more especially as I know that when I was in England such was the rage for Canalling that any man of superior skill in such business could command almost what he pleased for his services there—and such would not readily quit the Country without bringing strong testimonies of their talents, or having an assurance of good advantages here. However, I trust no one will be engaged to direct this work without giving satisfactory proof of being able to effect it properly & with due œconomy. The road round the great falls, which will be about one mile, is nearly completed, and Colo. Gilpin, who has warehouses erected at the Bason, says he will engage to transport flour from one landing to the other at three pence per bbl, and other Articles in proportion. The Gates at the little falls are not yet finished. There has been either a strange delay of that business or an uncommon miscalculation of the time it would take to finish it. I doubt whether the whole work there will be completed this season. And I confess I hardly think the Rect of tolls will commence in less than two years. An application is made to the Legislatures to extend the time granted to finish the works for two years from May next. I proposed to the Directors to have stated meetings of that Board at which those who carried on the business under them should make written reports of the progress of the work from time to time, that they might be better able to judge of the state of it than they now are, when I beleive some of them have

not been as far as the great falls for a year or more. Other good effects would flow from those meetings.
        I feel, my dear Sir, that I have already trespassed too much on your valuable time—and will only beg that my grateful respects may be made acceptable to Mrs Washington—and assure you that I am, with sentiments of the warmest attachment & most respectful affection Your grateful & obliged friend & servant
        
          Tobias Lear
        
      